SHINN, J., pro tem.
Appeal from a judgment in favor of defendant Charles R. Rogers, after an order sustaining a demurrer to a complaint without leave to amend in an action for damages for the alleged breach of an agreement to pay an indebtedness secured by a trust deed.
The facts of this ease are the same as those in the case of Small v. Charles R. Rogers Productions, Inc., et al., No. 9868 (ante, p. 191 [53 Pac. (2d) 774]), this day decided, plaintiff herein suing upon' an identical cause of action. The same points are urged in the present case as were decided in the Small case, and upon the authority of that ease the judgment appealed from is affirmed.
Houser, P. J., and York, J., concurred.